Title: 8th.
From: Adams, John Quincy
To: 


       Read through the remainder of the Dialogues, which Reid says, “prove by unanswerable arguments, what no man in his Senses can believe.” There are however, great objections to the System which are not mentioned. This work appears to me, to confound the cause with its effect for ever. Thus if I burn my fingers, they say, the fire by which I burnt them is in my mind, because, the Sensation which it produced is there. Reasoning in the same manner might I not conclude, that there is a Bottle in this wine glass, because the wine that is in it was poured from a bottle? Every one readily agrees that the Sensations, which heat or cold, hardness or softness, solidity, extension, motion &c, raise in his mind, are not in the inanimate matter, which causes them but they are causes which produce those effects in our mind. But says Bishop Berkeley, no being, can communicate that which it hath not, which is as much as saying that a hone, cannot whet a razor, because, it is not sharp itself: in short if the ideal System be true, either every animal in creation has an immortal Soul, or else, man must have two; for I take it a horse, and a dog, have as clear ideas of heat and cold, and even of a tree or a river as man. The conclusion is evident, and for my Part, if ever I doubt of the existence of matter, I will likewise doubt of my own existence, and of that of every thing else, nor do I see, how one can be given up with out the other.
       I went down in the afternoon, and drank tea at my uncle Quincy’s. Charles Went to Cambridge yesterday to move our things, and returned this afternoon. Mrs. Apthorp and her Daughters spent the afternoon at Mr. Cranch’s.
      